Sheet 1

AO 245B (Rev. 09/19) Judgment in a Criminal Case Fy L

FEB o >

 

 

 

 

UNITED STATES DISTRICT COURT Clery Loy
ar Digy "8. py,
District of Montana “Strict Onis C
Hage, MONts Suny
) Ouj, Ang
UNITED STATES OF AMERICA } JUDGMENT IN A CRIMINAL CASE
Vv. J
QUINN G. LEWIS Case Number: CR-19-38-M-KLD

| USM Number:
) John Rhodes
) ‘Defendant’s Attorney

THE DEFENDANT:

M pleaded guilty tocount(s) 1&2 | oe :

CO pleaded nolo contendere to count(s) 7

which was accepted by the court.
OC was found guilty on count(s) -
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

16 USC §§ 3372(a)(1) & | Knowingly Acquiring and Transp. Unlawfully Taken Wildlife 8/10/2014 4

3373(d)(2)

The defendant is sentenced as provided in pages 2 through ¥ of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

CJ The defendant has been found not guilty on count(s) _

(JCount(s) | CJ is [are dismissed on the motion of the United States.

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 deve of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

_ «IG F2020
Date of Imposition of Judgment
/

ag
gnature oMudge

Kathleen L. DeSoto, U.S. Magistrate Judge

  

 

Name and Title of Judge

2/6/2020

‘Date
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1A

SSeS Ss CoS

Judgment—Page of
DEFENDANT: QUINN G. LEWIS —_— —_——
CASE NUMBER: CR-19-38-M-KLD

ADDITIONAL COUNTS OF CONVICTION

 

Title & Section Nature of Offense Offense Ended Count
16 U.S.C §§ 3372(d)(2) False Record of Wildlife Intended to be Shipped in 10/31/2014 2

& 3373(d)(3)(B) Interstate or Foreign Commerce
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4—Probation

Sheet Probation
— Judgment—Page 3 of 7
DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

PROBATION

You are hereby sentenced to probation for a term of:

Two (2) years

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
C You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. € You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
(1) You must participate in an approved program for domestic violence. (check if applicable)
O You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

_—

swe ern on

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4A — Probation

iy

Judgment—Page 4 of

DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. ‘After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.2ov.

 

Defendant's Signature Date

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 4D — Probation

ee eee SEE OOOO SSS aes
Judgment—Page 5 of 7
DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

SPECIAL CONDITIONS OF SUPERVISION

(1) The Defendant must participate in a program for mental health treatment as approved by the probation officer. The
Defendant must remain in the program until he is released by the probation officer in consultation with the treatment
provider. The Defendant must pay part or all of the costs of this treatment as directed by the probation officer.

(2) The Defendant must submit his person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The Defendant must warn any other
occupants that the premises may be subject to searches pursuant to this condition. The Defendant must allow seizure of
suspected contraband for further examination.

(3) The Defendant must refrain from excessive use of alcohol. Excessive use of alcohol is defined by this Court as .008
BAC or above.

(4) The Defendant must participate in substance abuse testing to include not more than 52 urinalysis tests, not more than
52 breathalyser tests, and not more than 24 sweat patch applications annually during the period of supervision. The
Defendant must pay part or all of the costs of testing as directed by the probation officer.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

i? Ah | ee

Judgment — Page of
DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 50.00 $ $ $ $
(0 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

 

C Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 USS.C. § 3612(g).

(‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(the interest requirement is waived forthe (1 fine (] restitution.

C the interest requirement forthe (1 fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography. Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**# Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page Z of i
DEFENDANT: QUINN G. LEWIS

CASE NUMBER: CR-19-38-M-KLD

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A (C Lumpsum payment of$ 50.00 due immediately, balance due

1 __inot later than 2/6/2020 Or
1) inaccordancewih O C, O D, O E,or (© F below; or

B (Payment to begin immediately (may be combined with Oc, OD,or (OF below); or

C O Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g, months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a pericd of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (© Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judsm nt imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

D0 Joint and Several

Case Number .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

(The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of

prosecution and court costs.
AO 245B (Rev. 09/19) Judgment in a Criminal Case Not for Public Disclosure

Attachment (Page 1) — Statement of Reasons

DEFENDANT: QUINN G. LEWIS
CASE NUMBER; CR-19-38-M-KLD
DISTRICT: District of Montana

I.

Il.

Il.

STATEMENT OF REASONS
(Not for Public Disclosure)
Sections I, IL III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A. &@ The court adopts the presentence investigation report without change.

B. © The court adopts the presentence investigation report with the following changes. (Use Section VIII if necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report)

1. © Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to base offense level, or specific offense characteristics)

bh
O

Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or acceptance
of responsibility)

3. © Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)

4, | Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming decisions;
any other rulings on disputed portions of the presentence investigation report; identification af those portions of the report in dispute but for which
acourt determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

C. OC The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest affense level)

COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

A. © One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

B. © One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

O findings of fact in this case: (Specify)
© substantial assistance (18 U.S.C. § 3553(e))
0 the statutory safety valve (18 U.S.C. § 3553(f))

C. SM  Nocount of conviction carries a mandatory minimum sentence.

COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

Total Offense Level: 4
Criminal History Category: _|

 

Guideline Range: (after application of §5G1.1 and §5G1.2) 0 to 6 months
Supervised Release Range: O to 1. __syears
Fine Range:$ 250  — to$ 5000

O Fine waived or below the guideline range because of inability to pay.
AO 245B (Rev. 09/19) Judgment in a Criminal Case Not for Public Disclosure

Attachment (Page 2) — Statement of Reasons

DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

DISTRICT:

District of Montana

STATEMENT OF REASONS

IV. GUIDELINE SENTENCING DETERMINATION (Check all that apply)

A.

B.

Cc.

D.

A.

8

4A1.3
5H1.1
SH1.2
5H1.3

Oooo

O

Oo Bo Oo Fe

“The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range

does not exceed 24 months.

‘The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range

exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VII if necessary)

 

 

The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.

(Also complete Section V.)

O ‘The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section V1)
V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL ([fapplicable)

The sentence imposed departs: (Check only one)
O above the guideline range
OC below the guideline range

Motion for departure before the court pursuant to: (Check ail that apply and specify reason(s) in sections C and D)

No

tod

SH1.4

SHI.5
5H1.6

5H1.11 Military Service

5H1.11 Charitable Service/Good Works
5K1.1

5K2.0

Plea Agreement

O binding plea agreement for departure accepted by the court

QO plea agreement for departure, which the court finds to be reasonable
O plea agreement that states that the government will not oppose a defense departure motion.
Motion Not Addressed in a Plea Agreement

O —- government motion for departure

O defense motion for departure to which the government did not object
O defense motion for departure to which the government objected

O joint motion by both parties

Other

O Other than a plea agreement or motion by the parties for departure
Reasons for departure: (Check all that apply)

5K2.1 Death
5K2.2 Physical Injury

Criminal History Inadequacy
Age

§K2.12 Coercion and Duress
5K2.13 Diminished Capacity

Education and Vocational Skills 5K2.3. Extreme Psychological Injury 5K2.14 Public Welfare
Mental and Emotional Condition 5K2.4 Abduction or Unlawful 5K2.16 Voluntary Disclosure of
Restraint Offense
Physical Condition 5K2.5 Property Damage or Loss 5K2.17 High-Capacity, Semiautomatic
Weapon

Employment Record
Family Ties and Responsibilities

5K2.6 Weapon

5K2.7 Disruption of Government
Function

5K2.8 Extreme Conduct

5K2.18 Violent Street Gang
5K2.20 Aberrant Behavior

5K2.21 Dismissed and Uncharged
Conduct

5K2.22 Sex Offender Characteristics

5K2.23 Discharged Terms of
Imprisonment

5K2.24 Unauthorized Insignia

5K2.9 Criminal Purpose

Substantial Assistance 5K2.10 Victim’s Conduct

Hb oo Oo OO OO BAe

Aggravating/Mitigating 5K2.11 Lesser Harm

Circumstances

ob oO OO OC hUOOod hm lhUvOOde

5K3.1 Early Disposition Program
(EDP)

© Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
Departure Provisions" following the Index in the Guidelines Manual.) (Please specify)

D.

State the basis for the departure. (Use Section VIII if necessary)
AO 245B (Rev. 09/19)

Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 4) — Statement of Reasons

DEFENDANT: QUINN G. LEWIS
CASE NUMBER: CR-19-38-M-KLD

DISTRICT:

District of Montana

STATEMENT OF REASONS

VII. COURT DETERMINATIONS OF RESTITUTION

A. @ Restitution Not Applicable.

B. Total Amount of Restitution: $

C. Restitution not ordered: (Check only one)

1.

2.

Oo

Oo

O

O

For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 36634, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(1)(B)(ii).

For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5)).

For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(1)).

Restitution is not ordered for other reasons. (Explain)

 

Partial restitution is ordered for these reasons (18 U.S. Cs§ 3553 (c)):

VILL ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ifapplicable)

Defendant's Soc. Sec. No.: : / Date of Imposition of Judgment

2/6/2020

)
Defendant’s Date of Birth: — ee iS"
== VK bho Jo Dy sa

gnature of Judge

Defendant’s Residence Address:
em | Readaneen Le Saw VOM

Name and Title of Judge

Defendant’s Mailing Address:

Date Signed _ 2/6/2020

 
